BRODERICK, C.J.,
dissenting. Because I believe that the taxicab in this case was not a “hit-and-run” vehicle, I respectfully dissent from part II of the majority’s opinion.
The relevant facts are undisputed and fully recited by the majority. On appeal, Progressive contends that although the trial court was correct in granting its motion for summary judgment, the court erred in concluding, among other things, that the taxicab was a “hit-and-run” vehicle. I agree.
The “hit-and-run” variant of uninsured motor vehicle under the plaintiff’s policy reads:
a hit-and-run vehicle whose operator or owner cannot be identified and which causes an accident resulting in bodily injury provided that the insured person, or someone on his or her behalf, reports the accident to the police or civil authority within twenty-four (24) hours or as soon as practicable after the accident.
The policy does not define the term “hit-and-run.”
The interpretation of insurance policy language, like any contract language, is ultimately an issue of law for this court to decide. Peerless Ins. v. Vt. Mut. Ins. Co., 151 N.H. 71, 72 (2004). In resolving the issue, we look to the plain and ordinary meaning of the policy’s words in context. Id. We *793construe them objectively, and where the terms of a policy are clear and unambiguous, we accord them their natural and ordinary meaning. Id. We construe the language of an insurance policy as would a reasonable person in the position of the insured based on a more than casual reading of the policy as a whole. Oliva v. Vt. Mut. Ins. Co., 150 N.H. 563, 566 (2004).
As it pertains to the driver of a vehicle, the term “hit-and-run” is defined as “guilty of leaving the scene of an accident without stopping to render assistance or to comply with legal requirements.” WEBSTER’S Third New International Dictionary 1074 (unabridged ed. 2002). We similarly construed the term in Soule v. Stuyvesant Insurance Co., 116 N.H. 595 (1976), where we stated in dictum that “[t]he use of the term ‘hit-and-run’ is synonymous with a car involved in an accident causing damages where the driver flees from the scene.” Soule, 116 N.H. at 597 (quotations and ellipsis omitted); accord Halseth v. State Farm Mut. Auto. Ins. Co., 268 N.W.2d 730, 733 (Minn. 1978) (term “hit-and-run” synonymous with vehicle involved in accident causing damages where driver flees from scene, regardless of whether or not physical contact between vehicles occurs).
Here, the taxi driver transported the plaintiff to the hospital following the accident. Moreover, there is no evidence in the record that the plaintiff ever asked the taxi driver for any identifying information, or that the driver attempted to conceal such information from the plaintiff. Furthermore, nothing in the record indicates that the plaintiff was unaware she had been injured.
The plaintiff contended at oral argument that she did not ask the taxi driver for identifying information because she was injured, “bleeding very heavily” and “in a panicked state” following the accident. However, there is no evidence in the record that she was “bleeding very heavily” or “in a panicked state,” that her injuries prevented her from asking the taxi driver for identifying information, or that she failed to ask for such information due to her state of mind.
Therefore, applying the dictum in Soule to the facts of this case, I would hold that the taxicab was not a “hit-and-run” vehicle and, consequently, would conclude that the trial court erred as a matter of law in ruling to the contrary. Cf. Lhotka v. Illinois Farmers Ins. Co., 572 N.W.2d 772, 774-75 (Minn. Ct. App. 1998) (accident not “hit-and-run” where driver stopped after accident, inquired about injury to insured, made no attempt to conceal identity and left only after insured asserted she was not injured); Muller v. Firemen’s Fund Ins. Co., 682 N.E.2d 331, 335-36 (Ill. App. Ct. 1997) (insured entitled to coverage under “hit-and-run” provision because, *794among other things, she was rendered unconscious by accident and was therefore not able to obtain identifying information from other driver). But see Commerce Ins. Co. v. Mendonca, 784 N.E.2d 43, 45-47 (Mass. App. Ct. 2003) (vehicle “hit-and-run” under uninsured motorist provision in passenger’s policy where driver stopped and spoke with driver of vehicle in which passenger was riding but left without first providing identifying information, and passenger not aware she was injured). The majority’s conclusion is, on the facts of this case, contrary to the commonly accepted meaning of the phrase “hit-and-run” that we previously articulated in Soule.
Because I would hold that the taxicab in this case was not a “hit-and-run” vehicle, I would, on that basis, conclude that the plaintiff is not entitled to UM coverage. However, although the trial court erred in ruling that the taxicab was a “hit-and-run” vehicle, I would not reverse because the trial court, albeit for the wrong reason, also concluded that the plaintiff was not entitled to UM coverage. See In re Estate of Laura, 141 N.H. 628, 633 (1997) (when trial court reaches correct result, but on mistaken grounds, this court will sustain decision if valid alternative grounds support it). Thus, I would affirm the trial court’s grant of summary judgment to Progressive and denial of summary judgment to the plaintiff. Accordingly, I dissent.
DALIANIS, J., joins in the dissent.